Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacHardy et al. U.S. Patent No. 6578160 in view of Youngworth 20150006846.

As to claim 1, MacHardy discloses a data storage system, comprising: a memory that stores executable components; and a processor that executes the executable components stored in the memory, wherein the executable components comprise: 
a transaction management component that receives, from an initiator node of the data storage system at a primary participant node of the data storage system (col. 31, lines 35-40), a transaction commit command corresponding to a data transaction associated with a first fault domain (col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), the transaction commit command being directed to the primary participant node and a secondary participant node of the data storage system (col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24); 
a state monitoring component that determines whether a responsive message to the transaction commit command from the secondary participant node has been received at the primary participant node in response to receiving the transaction commit command (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24); and 
a state update component that, in response to determining that the responsive message was not received by the primary participant node from the secondary participant node within a threshold amount of time (time out. Col. 19, lines 39-49), indicates the secondary participant node as invalid in a data stored on a second fault domain that is distinct from the first fault domain (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).
MacHardy does not explicitly teach data structure.
Youngworth teaches data structure. ([0049] [0066] ).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified MacHardy by the teaching of Youngworth to include data structure with the motivation to provide better response to system failures serve the user as taught by Youngworth ([0003]).

As to claim 2, MacHardy as modified teaches a data storage system of claim 1, wherein the executable components further comprise: 
a transaction commit component that commits the data transaction at the primary participant node in response to receiving the transaction commit command at the primary participant node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24.

As to claim 3, MacHardy as modified teaches a data storage system of claim 2, wherein 
the responsive message is a first responsive message, wherein the transaction commit component generates a second responsive message to the transaction commit command in response to committing the data transaction at the primary participant node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24, and wherein 
the transaction management component transmits the second responsive message to the initiator node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 4, MacHardy as modified teaches a data storage system of claim 3, wherein 
the transaction commit command commits the data transaction and generates the second responsive message in response to the state update component indicating the secondary participant node as invalid in the data structure(MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 5, MacHardy as modified teaches a data storage system of claim 3, wherein 
the transaction commit command commits the data transaction and generates the second responsive message in response to the first responsive message being received from the secondary participant node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), and wherein 
the transaction management component transmits the first responsive message and the second responsive message to the initiator node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 6, MacHardy as modified teaches a data storage system of claim 2, wherein 
the primary participant node is a first primary participant node located at a same device as the initiator node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), 
wherein the responsive message is a first responsive message(MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), 
wherein the transaction commit command is further directed to a second primary participant node that is distinct from the first primary participant node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), and 
wherein the transaction commit component commits the data transaction at the first primary participant node further in response to receiving a second responsive message to the transaction commit command from the second primary participant node (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 7, MacHardy as modified teaches a data storage system of claim 1, 
wherein the transaction commit command is a first transaction commit command, wherein the data transaction is a first data transaction(MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), 
wherein the transaction management component further receives a transaction prepare command from the initiator node for a second data transaction(MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), and 
wherein the executable components further comprise: 
a transaction driver component that transmits a transaction prepare response message to the secondary participant node for the second data transaction in response to determining that the initiator node has become unavailable(MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 8, MacHardy as modified teaches a data storage system of claim 7, 
wherein the responsive message is a first responsive message (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24), and 
wherein the transaction driver component commits the second data transaction at the primary participant node in response to receiving a second responsive message from the secondary participant node for the second data transaction (MacHardy col. 31, lines 35-40 and col 7, lines 38- col. 8, line 24).

As to claim 9, MacHardy as modified teaches a data storage system of claim 8, wherein the executable components further comprise: 
a transaction confirmation component that transmits a commit confirmation message from the primary participant node to the secondary participant node in response to the transaction driver component committing the transaction at the primary participant node (to direct file transaction communications to a given Client 34C and, if necessary, to identify or confirm file transaction communications received from. MacHardy col. 17,  lines 3- 8).
As to claims 10-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153